      Case 2:20-cv-01299-TLN-EFB Document 9 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODERICK RIGMAIDEN,                               No. 2:20-cv-1299-EFB P
12                        Plaintiff,
13               v.                                     ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    RIO COSUMNES CORRECTIONAL
      CENTER,
15
                          Defendant.
16

17
             Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42
18
     U.S.C. § 1983. On July 30, 2020, the court found that plaintiff had submitted a trust account
19
     statement (ECF No. 6), but it has not been certified by a jail official, as required by 28 U.S.C.
20
     § 1915(a)(2). ECF No. 7.
21
             Accordingly, the court directed plaintiff to submit a certified trust account statement to
22
     complete his request for leave to proceed in forma pauperis. Id. The court also warned plaintiff
23
     that failure to do so would result in this action being dismissed. Id. The time for acting has now
24
     passed and plaintiff has not submitted the certified trust account statement or otherwise responded
25
     to the court’s order.1
26
             1
              Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff
27   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
      Case 2:20-cv-01299-TLN-EFB Document 9 Filed 09/08/20 Page 2 of 2

 1          Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States
 2   District Judge to this case.
 3          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 9   objections shall be served and filed within fourteen days after service of the objections. The
10   parties are advised that failure to file objections within the specified time may waive the right to
11   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
12   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   Dated: September 8, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
